Citation Nr: 1620661	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  13-22 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected degenerative joint disease of the right fibula (diagnosed as osteoarthritis of the right ankle).

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right fibula (diagnosed as osteoarthritis of the right ankle).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1959 to October 1963 and September 1967 to January 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from March 2010 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has a back condition causally related to, or aggravated by, service or a service-connected disability.

2.  The Veteran's right ankle disability is manifested by pain and a limited range of motion with dorsiflexion of 10 degrees and plantar flexion of 35 degrees and with no evidence ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for a rating higher than 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.71a, Diagnostic Codes 5262, 5271 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in June and August 2010.

With regard to the duty to assist, the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's statements in support of the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Additionally, in January 2016 the Veteran underwent a VA examination.  The Board finds that the examination and opinions are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Back

The Veteran's service treatment records (STR) are negative for any complaints, treatment or diagnosis of any back disorder.  The separation examination dated in January 1968 was negative for any back condition.  On the Report of Medical History completed at that time, the Veteran checked "no" to having ever had back pain.  The Board notes that the Veteran is not claiming to have a back condition related to his period of active duty service.  Therefore, service connection on a direct basis is not warranted.  The only remaining issue is whether the Veteran has a current back condition related to his right ankle condition.

The Veteran was afforded a VA examination in January 2016.  The Veteran was noted to have a diagnosis of degenerative lumbar spondylosis.  The following history was provided: "The Veteran is claiming secondary service connection of his degenerative lumbar spondylosis as proximately due to or the result of his service-connected degenerative joint disease, right ankle (residual of spiral fracture, distal right fibula).  The Veteran denies history of surgery or other invasive procedures with regard to the claimed disability, either during active military service or since separation."

"Additionally, per review of the Veteran's C-file...[i]n 2006, the Veteran's back [started] 'acting up' while painting a house..."  At that time, the "Veteran reported his entire right foot was numb for 4 months and he experienced intermittent numbness from the right side of the back to the buttock, down the back of the leg to the foot.  Degenerative disc disease of the lumbosacral spine (degenerative lumbar spondylosis) was diagnosed at that time and the opinion offered was that the degenerative disc disease, lumbosacral spine was not caused by or the result of residuals of fracture of the right ankle, foot, and leg..."

"The Veteran's medical records are silent for diagnosis of or treatment for chronic disability with regard to the thoracolumbar spine prior to April 2006."  The Veteran complained of flare-ups.  He said, "Sometimes my back hurts so bad I can't sleep, I can't lay in bed, and I almost can't move."

Range of motion testing showed limitation of motion.  The Veteran demonstrated pain that caused a limitation of function.  The examiner noted that there was mild to moderate bilateral muscle and midline tenderness at L4-L5.

The examiner opined that the Veteran's back condition is not related to the Veteran's service-connected disability.  Specifically, the "Veteran's current degenerative lumbar spondylosis (AKA degenerative disc disease, lumbosacral spine) is a stand-alone entity, neither due to nor aggravated by the Veteran's service-connected right lower leg chronic disability or active military service."  The examiner noted that onset of the back condition was in 2006, many years after service.  Also, the examiner noted that review "of recent medical literature is silent for any mechanism by which degenerative osteoarthritis of the ankle may cause or aggravate degenerative lumbar spondylosis (AKA degenerative disc disease, lumbosacral spine).  Disc degeneration and accompanying arthritis is a common development.  Age related changes are present in 40% of adults over the age of 35 years and in almost all individuals over the age of 50."  The examiner cited to Guides to the Evaluation of Permanent Impairment, 5th ed., pg 383.  The examiner's opinion is that the ankle condition did not cause or aggravate the back condition and that the back condition is more likely the result of age related changes.  Besides the examination and review of the records, the examiner also cited to medical literature as not providing any support for the contention that the ankle condition caused or aggravates the Veteran's back condition.

There are extensive post-service treatment records showing complaints, treatment and diagnosis of the veteran's back condition.  In April 2006, when the Veteran was first seen complaining of low back pain, he reported no prior history of back pain before that time.  None of the treatment records provides an opinion in support of the service-connected right ankle disability causing or aggravating the Veteran's back condition.

Service connection on a secondary basis requires competent credible evidence of a nexus between the current disability and the service-connected disability.  The Veteran contends that his back condition is casually related to, or aggravated by, his service-connected ankle condition; however, there is no competent credible medical evidence of record which supports that his back condition is causally related to, or aggravated by, a service-connected disability.  The most recent medical opinion was quite clear that there is no evidence based on medical literature that states the Veteran's back condition is caused by or aggravated by his service-connected disability.

The only other evidence in support of the claim is the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, a back disability could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here; whether his back condition is caused or aggravated by his ankle condition.

In a statement submitted by the Veteran following the January 2016 examination, the Veteran complained that the examination report notes that he worked as a carpenter for 45 years.  The Veteran claims that he only worked as a carpenter for 2 years.  However, the examiner was not claiming that the Veteran worked as a carpenter for 45 years.  The examiner was only noting that 45 years passed between the Veteran's service and his back injury in 2006.  The Veteran's employment history was not used as the basis for the examiner's opinion.

In sum, the evidence of record does not support a finding that service connection is warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Higher Evaluations and Rating Criteria

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Veteran's appeal originates from a rating decision that granted service connection and assigned the initial rating.  Staged ratings are appropriate in any increased-rating or initial rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In the rating action on appeal, the RO granted service connection and assigned a 10 percent rating for degenerative joint disease, right fibula, claimed as residuals of a fracture right ankle, foot and leg.  In granting service connection, the RO noted that the Veteran suffered a "slightly comminuted spiral fracture of the distal fibula" in service.  A February 2010 VA examination included x-ray evidence of status post fracture of the right tibia-fibula.  The examiner noted objective evidence of painful motion of the medial aspect of the foot.  

The RO assigned the initial 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) "5262-5010."  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that impairment of tibia and fibula is the service-connected disorder, and it is rated as if the residual condition is traumatic arthritis under DC 5010.  Traumatic arthritis is in turn rated under DC 5003 for degenerative arthritis and rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532 (1993). 

Under DC 5262, a 10 percent rating is warranted for a slight knee or ankle disability, a 20 percent rating is warranted for a moderate knee or ankle disability, and a 30 percent rating is warranted for a marked knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.

Under 38 C.F.R. § 4.71a, DC 5262, a 40 percent rating is warranted for "nonunion" of the fibula with loose motion, requiring a brace.  DC 5262 also authorizes three different disability ratings for "malunion" of the fibula accompanied by ankle or knee disability that is either marked (30 percent), moderate (20 percent), or slight (10 percent) in severity. 

DC 5271, which pertains to limitation of ankle motion, provides for a 10 percent rating for moderate limitation of motion and for a 20 percent rating for marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  The words "moderate" and "marked" are not defined in the Rating Schedule; however, the Rating Schedule provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II.

Rating Analysis Degenerative Joint Disease of the Right Fibula

The Veteran was given a VA examination most recently in January 2016.  The examiner noted that the Veteran has a diagnosis of osteoarthritis of the ankle.  The examiner noted that the original injury during active military service was "spiral fracture, distal fibula."  The examiner stated that the disruption of the ankle joint due to the spiral fracture of the distal fibula resulted in degenerative osteoarthritis of the right talofibular joint (ankle joint).  The examiner also noted that the Veteran's currently diagnosed degenerative osteoarthritis of both knees is unrelated to his service-connected injury and is entirely due to normal and expected aging only.

The Veteran reported that he does not have flare-ups of the ankle.  Range of motion testing was conducted.  Dorsiflexion was to 10 degrees and plantar flexion was to 35 degrees.  The examiner noted pain on examination caused functional loss.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  Specifically, there was mild tenderness along the right talofibular joint (lateral right ankle joint).  There was no evidence of crepitus.  He was able to perform repetitive use testing with no additional loss of function or range of motion.  Pain, weakness, fatigability or incoordination does not significantly limit functional ability with repeated use over a period of time.  Muscle strength testing showed normal results and there was no muscle atrophy.  There was no ankylosis.  Instability was suspected but there was no laxity as compared to the left ankle on anterior drawer or talar tilt testing. 

The examiner reviewed July 2015 x-rays and noted that there is "mild degenerative osteophyte formation noted along the anterior margin of the distal tibia articular surface.  The talar dome is unremarkable.  The mortise is intact and unremarkable.  The syndesmosis is not widened.  The anterior margin of the distal tibia articular surface...is the ankle joint.  Degenerative osteophyte formation refers to the development of degenerative osteoarthritis in that joint.  The 'mortise' refers to the lower leg portion of the ankle joint performed by the tibia and fibular bones.  The term 'syndesmosis' refers to the open space of the ankle joint itself, formed by the tibia, fibula, and talar bones."

The Board notes that at an earlier VA examination in June 2010, the range of motion testing for the ankle showed the same results as the 2016 examination.  Also, there are no other treatment records or VA examination reports that show worse range of motion results for the right ankle.  

As discussed by the recent VA examiner, the Veteran's disability is osteoarthritis of the ankle.  There is no evidence of malunion of the tibia and fibula, thus an increased rating under DC 5262 is not warranted.  Evaluating the disability based on limitation of motion of the ankle under DC 5271 is more applicable in this case.  

Dorsiflexion has been shown to 10 degrees (a loss of 10 degrees); plantar flexion to 30 degrees (a loss of 10 degrees).  The Board finds that overall, the Veteran retained much movement of the ankle and had no more than moderate limitation of motion of the right ankle, even with consideration of pain.  DeLuca, 8 Vet. App. at 202.  The Veteran is not shown to have a limitation of motion for a 20 percent evaluation under DC 5271, and the medical evidence does not contain evidence of such symptoms as neurological impairment, incoordination, loss of strength, or any other findings that would support an evaluation in excess of 10 percent for the right ankle on the basis of functional loss due to pain.  Although the Veteran complains of pain, the evidence does not show that there was a quantifiable loss due to actual pain; the January 2016 examination report shows that there was no additional limitation of motion after repetitive use.  The Veteran was found to have 5/5 strength and there is no evidence of laxity or atrophy.  The Board therefore finds that, when the ranges of motion in the right ankle are considered together with the evidence of functional loss due to ankle pathology, the evidence does not support a conclusion that the loss of motion in the right ankle more nearly approximates the criteria for an evaluation in excess of 10 percent under DC 5271, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 

In deciding the claim, the Board has considered the Veteran's statements and reports of his symptoms. His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's ankle have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

Other Considerations

The evidence in this case does not show that the Veteran has manifestations of his ankle disability that are not contemplated by the rating criteria.  His disability is manifested by pain and loss of motion.  The rating criteria contemplate these symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  There is no indication of unemployability due to his ankle disability.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to service connection for a back disability, to include as secondary to service-connected osteoarthritis of the right ankle, is denied.

Entitlement to an initial disability rating in excess of 10 percent for osteoarthritis of the right ankle is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


